Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a device comprising a first sample region comprising a transducer configured to detect an energy property of the fluidic sample and in fluid communication with a second sample region comprising a detection substrate with a first valve separating the first and second sample regions with the detection substrate positioned substantially into a first end of the first valve and space apart from the first sample region.

The closest prior art is Sullivan et al. (WO 2008/128248).  The reference teaches a fluid measuring system comprising a collection device that collects a sample and therefore has an inlet and a measurement device that receives the collected sample and must also have an inlet and a sample region in fluid communication with the inlet that comprises a transducer configured to detect an energy property of the fluidic sample and generate a first sample reading, wherein the first sample reading is indicative of osmolarity of the fluidic sample and detection of analyte in the fluidic sample.  Sullivan et al. fail to teach a second sample region comprising a detection substrate configured to permit detection of analyte in the sample, a valve disposed between the first and second sample regions wherein at least a portion of the detection substrate is positioned substantially into a first end of the valve and spaced apart from the first sample region and a fluid reservoir disposed within the detection device and in fluidic communication with the second sample region.
Bamdad (US 2002/0098526) teaches a porous member that defines a valve.  The porous member comprises capture agents specific for a target analyte and is therefore a detection substrate.  Bamdad fails to teach the valve disposed between a first and second sample region, wherein the first region comprises a transducer.  Since the detection substrate forms the valve in Bamdad, the detection substrate is not positioned substantially into a first end of the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641